DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of SEQ ID NO: 5 in the reply filed on 26 February 2021 is acknowledged.  The traversal is on the ground(s) that the CNP variants are all variants of the base sequence of CNP37, such that a search of SEQ ID NO: 5 necessarily comprises searching the core sequence of CNP37 found in the recited sequences, such that a search of variants would not place an undue burden on the Examiner.  This is not found persuasive because the CNP variant peptides still contain distinct features (different initial residues, variability of M vs. N at position 32) for which it would require multiple separate searches to find all variants. 
The requirement is still deemed proper and is therefore made FINAL.
	The elected species of SEQ ID NO: 5 has been examined in the claims, no generic claim having been found allowable. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in the following locations: paragraph 91, paragraph 139, and paragraph 146. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
	Claims 39 and claim 53 recite “wherein said composition comprises the formulation of claim 1”. Claim 1 has been canceled from the present version of the claims. In the interest of compact 
	Claim 45 is being interpreted as requiring the step of assessing the increase in growth velocity by measuring the recited metrics. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 39, 50, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 36 and 50 is a term of approximation which renders these claims indefinite. The term “about” is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification defines “about” as meaning an acceptable error for a particular value as determined by one of ordinary skill in the art, and provides 
Claims 39 and 53 recite the limitation "the formulation of Claim 1" in their claim language.  There is insufficient antecedent basis for this limitation in the claims, as claim 1 has been canceled and there is no antecedent reference to a formulation in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-36, 39, 41-50, 53, and 55-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendt et al in USPGPUB 2010/0297021 (cited on IDS of 19 August 2020; hereafter Wendt).
	Regarding claim 31, Wendt teaches C-type natriuretic peptide (CNP) pharmaceutical compositions comprising CNP variants, which are stated to be useful as therapeutic agents for skeletal dysplasias, such as achondroplasia (Abstract). Wendt further teaches that the disclosure provides methods of treating comprising administering a therapeutically effective amount of a CNP variant or a composition comprising the same may be useful for treating conditions or disorders responsive to CNP, 
	Regarding claim 32, Wendt further teaches wherein the disorder treated by administration to a subject in need thereof is achondroplasia, such that Wendt further teaches wherein the subject has achondroplasia (paragraph 155). 
	Regarding claim 33, Wendt further teaches wherein a dose may be administered daily or weekly to patients until and/or through adulthood (paragraph 597), such that Wendt further teaches daily dosing. 
	Regarding claim 34, as described in the claim 33 rejection above, Wendt teaches wherein a dose may be administered daily or weekly to patients until and/or through adulthood (paragraph 597). It will be appreciated that daily administration until/through adulthood will encompass administration over at least six months, given that the ideal age range of achondroplasia patients to be treated by Wendt involves patients from infant to pre-adolescent (less than 13 years of age) (paragraph 798). 
	Regarding claim 35, Wendt further teaches wherein the CNP variant is administered subcutaneously (paragraph 158). 
	Regarding claim 36, Wendt further teaches administrations of CNP variants at several levels of at least 15 µg/kg, and further teaches wherein the dosing may be daily (paragraph 156).
	Regarding claim 39, as described in the section “Claim Interpretation” above, this claim is being interpreted as requiring the limitation of “wherein said composition comprises one or more components selected from the group consisting of a buffering agent, an isotonicity agent, a stabilizer, and an anti-adsorbent agent”. Wendt further teaches wherein the compositions of Wendt comprise a buffer solution to maintain pH of a CNP-containing solution (paragraph 582). Wendt further teaches wherein 
	Regarding claim 41, Wendt teaches C-type natriuretic peptide (CNP) pharmaceutical compositions comprising CNP variants, which Wendt teaches to be useful as therapeutic agents for skeletal dysplasias, such as achondroplasia (Abstract). Wendt further teaches that the disclosure provides methods of treating comprising administering a therapeutically effective amount of a CNP variant or a composition comprising the same may be useful for treating conditions or disorders responsive to CNP, including achondroplasia (paragraph 155). Wendt further discloses several doses at which CNP variants may be administered which are over 7.5 µg/kg (paragraph 156). Wendt further teaches that the amount of a CNP variant used for therapy should give an acceptable rate of growth (i.e., growth velocity) for children with achondroplasia (paragraph 596). Because achondroplasia is a disorder in which bone growth is limited, leading to shortened bones (paragraph 8), it will be appreciated that giving an acceptable rate of growth by administration of CNP entails an elevation of growth velocity over baseline. Wendt further discloses actual increase in growth velocity after administration of the peptide PRO-CNP38 (paragraph 753). Wendt further teaches wherein the CNP variants of Wendt may be modified CNP37 peptides, such as SEQ ID NO: 145 of Wendt (paragraph 378), which is identical to instant SEQ ID NO: 5. 
	Regarding claim 42, Wendt further teaches wherein the disorder treated by administration to a subject in need thereof is achondroplasia, such that Wendt further teaches wherein the subject has achondroplasia (paragraph 155).

MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
	Regarding claim 45, Wendt further teaches wherein acceptable rate of growth (i.e. growth velocity) is determined based on growth charts which list head circumference among other metrics such as height and segmental growth. 
	Regarding claim 46, Wendt further teaches wherein a dose may be administered daily or weekly to patients until and/or through adulthood (paragraph 597), such that Wendt further teaches daily dosing. 
	Regarding claims 47 and 48, as described in the claim 46 rejection above, Wendt teaches wherein a dose may be administered daily or weekly to patients until and/or through adulthood (paragraph 597). It will be appreciated that daily administration until/through adulthood will encompass 
	Regarding claim 49, Wendt further teaches that the CNP variants of Wendt may be administered subcutaneously (paragraph 158). 
	Regarding claim 50, Wendt further teaches administrations of CNP variants at several levels of at least 15 µg/kg, and further teaches wherein the dosing may be daily (paragraph 156).
	Regarding claim 53, as described above in the section “Claim Interpretation”, this claim is being interpreted as requiring the limitation of “wherein said composition comprises one or more components selected from the group consisting of a buffering agent, an isotonicity agent, a stabilizer, and an anti-adsorbent agent”. Wendt further teaches wherein the compositions of Wendt comprise a buffer solution to maintain pH of a CNP-containing solution (paragraph 582). Wendt further teaches wherein the compositions of Wendt may include an isotonicity-adjusting agent to render the solution or suspension isotonic and more compatible for injection (paragraph 583). Wendt further teaches wherein the compositions of Wendt may comprise a stabilizer (paragraph 586). Wendt further teaches wherein the compositions of Wendt may comprise an anti-adsorbent agent, for example, to mitigate adsorption of a CNP variant to glass or plastic (paragraph 585).  
	Regarding claims 55-59, the claimed results of administration are not expressly taught by Wendt. However, the claimed effects would naturally flow from administering the same CNP variants to the same population in the same amounts as in the instant claims.
MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the 

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
	Regarding claim 60, Wendt further teaches wherein the CNP variants of Wendt can be administered parenterally (paragraph 608). 
	Regarding claim 61, Wendt further teaches wherein the administration of the CNP variants of Wendt may include daily dosing, 2 or three times per week, once weekly, or every 2 weeks (paragraph 600). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 31-33, 35-36, 39, 41-44, 46, 49-50, 53, and 55-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13, 15, and 17 of U.S. Patent No. 8198242 (hereafter the ‘242 patent or ‘242) in view of Lorget et al in “Evaluation of the Therapeutic Potential of a CNP Analog in a Fgfr3 Mouse Model Recapitulating Achondroplasia”; The American Journal of Human Genetics 91, 1108–1114, December 7, 2012 (hereafter Lorget).
Regarding claim 31, ‘242 claims a CNP variant with SEQ ID NO: 145, identical to the instant SEQ ID NO: 5, in claim 1 of ‘242. ‘242 further claims a method of increasing long bone growth comprising administering a CNP variant of claim 1 to a subject in need thereof, and wherein the administering 
Lorget teaches administration of a 39 amino acid CNP analog (BMN 111) was able to lead to recovery of bone growth in an achondroplasia mouse model (abstract). Lorget further teaches the amino acid sequence of BMN 111 is PGQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (p. 2 of supplemental data, caption for Figure S2; appended at end of uploaded Lorget document), equivalent to SEQ ID NO: 5 of the instant claims. Lorget further teaches that significant improvement in dwarfism was noted after 10 days of treatment in mice given 240 or 800 μg/kg daily after 10 days (p. 1110, 2nd column, bottom paragraph), and wherein long bone length was increased (p. 1112, Fig. 4A caption; also p. 1113, table 1). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘242, by administering at doses that are above 7.5 μg/kg, in view of Lorget’s teaching that doses over this level, such as 240 or 800 μg/kg, were effective at treating dwarfism and increasing bone length in a mouse model. 
	Regarding instant claim 32, it would further have been obvious to one of ordinary skill in the art before the time of filing to have treated wherein the subject has achondroplasia, in view of the ‘242 patent’s further claim wherein SEQ ID NO: 145 (equivalent to instant SEQ ID NO: 5) is taught as useful to treat achondroplasia in ‘242 claim 17.
	Regarding instant claims 33 and 35, Lorget further teaches that the administration that was effective to treat dwarfism and increase long bone growth as described above was once daily and subcutaneous (p. 1110, 2nd column, bottom paragraph). It would further have been obvious to treat once daily and subcutaneously, given Lorget’s teaching that this CNP variant peptide can be administered effectively by this route and on this schedule. 
nd column, bottom paragraph). It would further have been obvious to treat daily at the claimed range, given Lorget’s teaching that this CNP variant peptide can be administered effectively at this dosage and schedule. 
	Regarding instant claim 39, as described in the section “Claim Interpretation” above, this claim is being interpreted as requiring the limitation of “wherein said composition comprises one or more components selected from the group consisting of a buffering agent, an isotonicity agent, a stabilizer, and an anti-adsorbent agent”.  The claims of ‘242 further claim wherein the CNP compositions of ‘242 comprise a buffer (‘242 claim 3), and wherein the composition may comprise an isotonicity-adjusting agent (‘242 claim 13). 
	Regarding instant claim 41, ‘242 claims a CNP variant with SEQ ID NO: 145, identical to the instant SEQ ID NO: 5, in claim 1 of ‘242. ‘242 further claims a method of increasing long bone growth comprising administering a CNP variant of claim 1 to a subject in need thereof, and wherein the administering increases long bone growth (‘242 claim 15). ‘242 does not claim wherein at least 7.5 μg/kg of said CNP variant peptide is administered, or wherein the increase in bone growth entails an increase in growth velocity. 
Lorget teaches administration of a 39 amino acid CNP analog (BMN 111) was able to lead to recovery of bone growth in an achondroplasia mouse model (abstract). Lorget further teaches the amino acid sequence of BMN 111 is PGQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (p. 2 of supplemental data, caption for Figure S2; appended at end of uploaded Lorget document), equivalent to SEQ ID NO: 5 of the instant claims. Lorget further teaches that significant improvement in dwarfism was noted after 10 days of treatment in mice given 240 or 800 μg/kg daily after 10 days (p. 1110, 2nd column, bottom paragraph), and wherein long bone length was increased compared to control mice after 10 days of treatment (p. 1112, Fig. 4A caption; also p. 1113, table 1). Because this increase in growth is over 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘242, by administering at doses that are above 7.5 μg/kg in order to increase growth velocity, in view of Lorget’s teaching that doses over this level, such as 240 or 800 μg/kg, were effective at treating dwarfism and increasing bone growth velocity in a mouse model.
Regarding instant claim 42, it would further have been obvious to one of ordinary skill in the art before the time of filing to have treated wherein the subject has achondroplasia, in view of the ‘242 patent’s further claim wherein SEQ ID NO: 145 (equivalent to instant SEQ ID NO: 5) is taught as useful to treat achondroplasia in ‘242 claim 17.
	Regarding instant claims 43-44, the claimed 25% or 40% annualized growth velocity increase, as measured by standing height, is not expressly taught by the claims of ‘242 and Lorget. However, the claimed effects would naturally flow from administering the same CNP variants to the same population in the same amounts as in the instant claims.
MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)


	Regarding instant claims 46 and 49, Lorget further teaches that the administration was once daily and subcutaneous (p. 1110, 2nd column, bottom paragraph). As described previously in the claim 41 double patenting rejection, the administration of Lorget was effective to increase bone growth velocity. It would further have been obvious to treat once daily and subcutaneously, given Lorget’s teaching that this CNP variant peptide can be administered effectively by this route and on this schedule. 
	Regarding instant claim 50, the daily administrations of Lorget are at least about 60 μg/kg per day of the CNP variant peptide (p. 1110, 2nd column, bottom paragraph). It would further have been obvious to treat daily at the claimed range, given Lorget’s teaching that this CNP variant peptide can be administered effectively at this dosage and schedule. 
	Regarding instant claim 53, as described in the section “Claim Interpretation” above, this claim is being interpreted as requiring the limitation of “wherein said composition comprises one or more components selected from the group consisting of a buffering agent, an isotonicity agent, a stabilizer, and an anti-adsorbent agent”. The claims of ‘242 further claim wherein the CNP compositions of ‘242 comprise a buffer (‘242 claim 3), and wherein the composition may comprise an isotonicity-adjusting agent (‘242 claim 13).
Regarding claims 55-59, the claimed results of administration are not expressly taught by the ‘242 patent and Lorget. However, the claimed effects would naturally flow from administering the same CNP variants to the same population in the same amounts as in the instant claims.
MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the 

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
	Regarding instant claim 60, as described in the claim 49 rejection above, the claims of ‘242 and Lorget teach wherein the administration is subcutaneous. The specification of the instant application acknowledges subcutaneous administration as an example of parenteral administration (paragraph 67), such that the claims of ‘242 and Lorget teach wherein the administration is parenteral.  
	Regarding instant claim 61, as described in the claim 46 double patenting rejection above, the claims of ‘242 and Lorget further teach wherein the composition is administered daily. 
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13, 15, and 17 of U.S. Patent No. 8198242 (hereafter the ‘242 patent or ‘242) in view of Lorget, in further view of Legler et al in “Assessment of Abnormal Growth Curves”; Am Fam Physician. 1998 Jul 1; 58(1): 153-158 (hereafter Legler). 
Regarding claim 45, as described above, the claims of ‘242 and Lorget teach the method of claim 41, on which claim 45 depends. The claims of ‘242 and Lorget do not teach wherein increase in growth velocity is assessed by measuring the recited metrics. 
Legler teaches that assessment of a child’s growth is an important part of well-child care (abstract). Legler further teaches that increases in head size disproportionate to a child’s height warrant close attention, and that head size that is disproportionately small compared with the rest of the child’s st paragraph). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘242 and Lorget, by assessing the increase in growth velocity by measuring changes in head circumference where the subject is a child, in view of Legler’s teaching that assessment of a child’s growth is an important part of well-child care, and that changes in the child’s proportional head size (as measured by circumference) warrant close attention and require evaluation when identified. 
Claims 31-32, 35, 41-44, 49, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-24 of U.S. Patent No. RE48267 (hereafter ‘267 or the ‘267 patent) in view of Foldynova-Trantirkova et al in “Sixteen Years and Counting: The Current Understanding of Fibroblast Growth Factor Receptor 3 (FGFR3) Signaling in Skeletal Dysplasias”; Human Mutation, Vol. 33, No. 1, 29–41, 2012 (hereafter Foldynova-Trantirkova), in further view of Lorget. 
Regarding instant claim 31, claim 23 of ‘267 claims a method of treating a bone-related disorder or skeletal dysplasia, comprising administering a synthetic polymer group coupled to a CNP variant through a hydrolysable linkage. One of the claimed CNP variants is SEQ ID NO: 145, equivalent to the instant SEQ ID NO: 5. It will be appreciated that this constitutes a composition comprising a CNP variant peptide of SEQ ID NO: 5. Claim 24 of ‘267 further claims wherein the bone-related disorder or skeletal dysplasia is selected from achondroplasia, short stature, dwarfism, and homozygous achondroplasia. Claim 22 of ‘267 additionally teaches that CNP variants of SEQ ID NO: 145 can overcome cell growth 
Foldynova-Trantirkova teaches that FGFR3 is a physiological negative regulator of skeletal growth, which restricts the length of long bones via inhibition of chondrocyte proliferation (p. 31, 1st column, bottom paragraph). 
Lorget teaches administration of a 39 amino acid CNP analog (BMN 111) was able to lead to recovery of bone growth in an achondroplasia mouse model (abstract). Lorget further teaches the amino acid sequence of BMN 111 is PGQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (p. 2 of supplemental data, caption for Figure S2; appended at end of uploaded Lorget document), equivalent to SEQ ID NO: 5 of the instant claims. Lorget further teaches that significant improvement in dwarfism was noted after 10 days of treatment in mice given 240 or 800 μg/kg daily after 10 days (p. 1110, 2nd column, bottom paragraph), and wherein long bone length was increased (p. 1112, Fig. 4A caption; also p. 1113, table 1). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘267, such that the administration is for the purpose of increasing long bone growth, in view of ‘267’s teaching that the CNP variants of ‘267 are effective for overcoming FGFR3-mediated cell growth arrest, in further view of Foldynova-Trantirkova’s teaching that FGFR3 has the effect of restricting the length of long bones. Additionally, the claim of treating conditions such as short stature in the claims of ‘267 (claim 24) would have further led one of ordinary skill in the art to recognize increasing long-bone growth as a utility of the claims of ‘267. It would further have been obvious to treat by administering at doses that are above 7.5 μg/kg of CNP variant, in view of Lorget’s teaching that doses over this level, such as 240 or 800 μg/kg, were effective at treating dwarfism and increasing bone length in a mouse model. 

Regarding instant claim 35, Lorget further teaches that the administration that was effective to treat dwarfism when administered subcutaneously (p. 1110, 2nd column, bottom paragraph). It would further have been obvious to treat with subcutaneous administration, given Lorget’s teaching that this CNP variant peptide can be administered effectively by this route.
Regarding instant claim 41, claim 23 of ‘267 claims a method of treating a bone-related disorder or skeletal dysplasia, comprising administering a synthetic polymer group coupled to a CNP variant through a hydrolysable linkage. One of the claimed CNP variants is SEQ ID NO: 145, equivalent to the instant SEQ ID NO: 5. It will be appreciated that this constitutes a composition comprising a CNP variant peptide of SEQ ID NO: 5. Claim 24 of ‘267 further claims wherein the bone-related disorder or skeletal dysplasia is selected from achondroplasia, short stature, dwarfism, and homozygous achondroplasia. Claim 22 of ‘267 additionally teaches that CNP variants of SEQ ID NO: 145 can overcome cell growth arrest induced by a constitutively active FGFR-3. The claims of ‘267 do not expressly claim wherein the administration is for increasing growth velocity, or wherein administration is at an amount of at least 7.5 μg/kg. 
Foldynova-Trantirkova teaches that FGFR3 is a physiological negative regulator of skeletal growth, which restricts the length of long bones via inhibition of chondrocyte proliferation (p. 31, 1st column, bottom paragraph). Foldynova-Trantirkova further teaches that rate of chondrocyte proliferation is one of the factors affecting the rate of growth (paragraph bridging p. 31-32). 
Lorget teaches administration of a 39 amino acid CNP analog (BMN 111) was able to lead to recovery of bone growth in an achondroplasia mouse model (abstract). Lorget further teaches the amino acid sequence of BMN 111 is PGQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (p. 2 of supplemental data, caption for Figure S2; appended at end of uploaded Lorget document), equivalent to nd column, bottom paragraph), and wherein long bone length was increased compared to control mice after 10 days of treatment (p. 1112, Fig. 4A caption; also p. 1113, table 1). Because this increase in growth is over the same time period for both vehicle (control) group and treatment groups, it will be appreciated that this increase in growth is also an increase in growth velocity (growth per time). 
 It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘267, such that the administration is for the purpose of increasing long bone growth, in view of ‘267’s teaching that the CNP variants of ‘267 are effective for overcoming FGFR3-mediated cell growth arrest, in further view of Foldynova-Trantirkova’s teaching that FGFR3 has the effect of restricting the length of long bones Additionally, the claim of treating conditions such as short stature in the claims of ‘267 (claim 24) would have further led one of ordinary skill in the art to recognize increasing long-bone growth as a utility of the claims of ‘267 . It would have been obvious to treat such that the increase in long bone growth is specifically an increase in growth velocity in view of the teachings of Lorget. It would further have been obvious to increase growth velocity by administering at doses that are above 7.5 μg/kg of CNP variant, in view of Lorget’s teaching that doses over this level, such as 240 or 800 μg/kg, were effective at treating dwarfism and increasing growth velocity in a mouse model. 
Regarding instant claim 42, ‘267 further teaches wherein the bone-related disorder or skeletal dysplasia treated is achondroplasia (‘267 claim 24). 
Regarding instant claims 43-44, the claimed 25% or 40% annualized growth velocity increase, as measured by standing height, is not expressly taught by the claims of ‘267, Foldynova-Trantirkova, and Lorget. However, the claimed effects would naturally flow from administering the same CNP variants to the same population in the same amounts as in the instant claims.

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
Regarding instant claim 49, Lorget further teaches that the administration that was effective to treat dwarfism when administered subcutaneously (p. 1110, 2nd column, bottom paragraph). It would further have been obvious to treat with subcutaneous administration, given Lorget’s teaching that this CNP variant peptide can be administered effectively by this route.
Regarding claims 55-59, the claimed results of administration are not expressly taught by the ‘267 patent, Lorget, and Foldynova-Trantirkova. However, the claimed effects would naturally flow from administering the same CNP variants to the same population in the same amounts as in the instant claims.
MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the 

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
Regarding instant claim 60, as described in the claim 49 rejection above, the claims of ‘267, Lorget, and Foldynova-Trantirkova teach wherein the administration is subcutaneous. The specification of the instant application acknowledges subcutaneous administration as an example of parenteral administration (paragraph 67), such that the claims of ‘267, Lorget, and Foldynova-Trantirkova teach parenteral administration. 

Claims 39 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-24 of U.S. Patent No. RE48267 (hereafter ‘267 or the ‘267 patent) in view of Foldynova-Trantirkova, in further view of Lorget, in further view of Pramanick et al in “Excipient Selection in Parenteral Formulation Development”; Pharma Times, Vol. 45, No. 3, March 2013, pp. 65-77). 
Regarding instant claims 39 and 53, as described above, the claims of ‘267, Foldynova-Trantirkova, and Lorget teach the method of instant claim 31, on which instant claim 39 depends, as well as the method of instant claim 41, on which instant claim 53 depends. As described in the claim 35 rejection above, these references also teach wherein the composition is administered subcutaneously. As described in the section “Claim Interpretation” above, this claim is being interpreted as requiring the 
Pramanick teaches that isotonicity of parenteral suspensions for subcutaneous or intramuscular administration is desired to prevent pain, irritation, and tissue damage (p. 72, 2nd column, section “Tonicity Agents”). Pramanick further teaches that tonicity adjusting agents can be used to make parenteral drugs isotonic with blood/plasma, to avoid damage to the tissues (p. 69, 1st column, section “tonicity adjusting agents”). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the claims of ‘267, Foldynova-Trantirkova, and Lorget, by further including an isotonicity agent when formulating as taught by Pramanick, in order to avoid pain, irritation, and tissue damage when administering subcutaneously.
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-24 of U.S. Patent No. RE48267 (hereafter the ‘267 patent or ‘267) in view of Lorget, in further view of Foldynova-Trantirkova, in further view of Legler.
Regarding instant claim 45, the claims of ‘267, Lorget, and Foldynova-Trantirkova teach the method of claim 41, on which claim 45 depends. The claims of ‘267, Foldynova-Trantirkova and Lorget do not teach wherein increase in growth velocity is assessed by measuring the recited metrics. 
Legler teaches that assessment of a child’s growth is an important part of well-child care (abstract). Legler further teaches that increases in head size disproportionate to a child’s height warrant close attention, and that head size that is disproportionately small compared with the rest of the child’s body are often pathologic and warrant initial evaluation as soon as small head size is identified (p. 7 of Legler document uploaded, sections “Increased Head Size” and “Decreased Head Size”). Legler further st paragraph). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘267, Lorget, and Foldynova-Trantirkova, by assessing the increase in growth velocity by measuring changes in head circumference, in view of Legler’s teaching that assessment of a child’s growth is an important part of well-child care, and that changes in the child’s proportional head size (as measured by circumference) warrant close attention and require evaluation when identified. 

Claims 31-36, 39, 41-44, 46-50, 53, and 55-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 56-63, and 65 of copending Application No. 16/837,910 (hereafter ’910 or the ‘910 application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant claim 31, claim 34 of ’910 teaches formulations comprising a CNP variant peptide of SEQ ID NO: 5 (equivalent to instant SEQ ID NO: 5). Claim 65 of ‘910 further teaches a method of increasing long bone growth in a subject in need thereof comprising the step of administering to the subject a formulation of claim 34, wherein the step of administering increases long bone growth in the subject. Claim 56 of ’910 further claims a method of treating skeletal dysplasia in a subject comprising the step of administering to said subject a formulation of claim 34. Claim 57 of ‘910 further claims wherein increased long-bone growth is an improvement resulting from treating skeletal dysplasia according to the methods of ‘910. Claim 62 of ’910 further teaches treatment at a level of at least 7.5 
Regarding instant claim 32, claim 58 of ‘910 further claims wherein the skeletal dysplasia treated by the methods of ‘910 is achondroplasia. 
Regarding instant claim 33, claim 59 of ‘910 further teaches once daily administration.
Regarding instant claim 34, claim 60 of ‘910 further teaches once daily administration over a period of at least 6 months. 
Regarding instant claim 35, claim 61 of ‘910 further teaches subcutaneous administration. 
Regarding instant claim 36, claim 63 of ’910 further teaches wherein the formulation comprising CNP variant peptide is administered to the subject in an amount of about 15 μg/kg per day of CNP variant peptide.
Regarding instant claim 39, as described in the section “Claim Interpretation”, this claim is being interpreted as requiring the limitation of “wherein said composition comprises one or more components selected from the group consisting of a buffering agent, an isotonicity agent, a stabilizer, and an anti-adsorbent agent”. Claim 34 of ‘910 further teaches wherein the formulation of CNP variant peptide comprises citric acid monohydrate and sodium citrate dihydrate. The instant specification acknowledges that a combination of citric acid monohydrate and sodium citrate dehydrate is a buffering agent (paragraph 40), such that the claims of ‘910 further teach wherein the composition comprises a buffering agent. 
Regarding instant claim 41, claim 34 of ’910 teaches formulations comprising a CNP variant peptide of SEQ ID NO: 5 (equivalent to instant SEQ ID NO: 5). Claim 66 of ‘910 teaches a method of increasing growth velocity in a subject in need thereof comprising the step of administering to said subject a formulation of claim 34, wherein the step of administering increases growth velocity in said subject. Claim 56 of ’910 further claims a method of treating skeletal dysplasia in a subject comprising 
Regarding instant claim 42, claim 58 of ‘910 further claims wherein the skeletal dysplasia treated by the methods of ‘910 is achondroplasia. 
Regarding instant claims 43-44, the claimed 25% or 40% annualized growth velocity increase, as measured by standing height, is not expressly taught by the claims of ‘910. However, the claimed effects would naturally flow from administering the same CNP variants to the same population in the same amounts as in the instant claims.
MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
Regarding instant claim 46, claim 59 of ‘910 further teaches once daily administration. 

Regarding instant claim 48, as described in the claim 47 rejection above, the claims of ’910 teach daily administration over a period of at least 6 months. The claims of ‘910 do not teach wherein the administration is over a period of at least 12 months, but this claimed administration time range (encompassing daily administration for all lengths of time of at least 12 months) overlaps and lies within with the period taught by ’910 (encompassing daily administration for all lengths of time over at least six months). Regarding obviousness of similar and overlapping ranges, amounts, and proportions, MPEP 2144.05(I) states “In the case where the claimed ranges “‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. 
Regarding instant claim 49, claim 61 of ‘910 further teaches subcutaneous administration. 
Regarding instant claim 50, claim 63 of ’910 further teaches wherein the formulation comprising CNP variant peptide is administered to the subject in an amount of about 15 μg/kg per day of CNP variant peptide.
Regarding instant claim 53, as described in the section “Claim Interpretation” above, this claim is being interpreted as requiring the limitation of “wherein said composition comprises one or more components selected from the group consisting of a buffering agent, an isotonicity agent, a stabilizer, and an anti-adsorbent agent”. Claim 34 of ‘910 further teaches wherein the formulation of CNP variant peptide comprises citric acid monohydrate and sodium citrate dihydrate. The instant specification acknowledges that a combination of citric acid monohydrate and sodium citrate dehydrate is a buffering agent (paragraph 40), such that the claims of ‘910 further teach wherein the composition comprises a buffering agent. 

MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
Regarding instant claim 60, as described in the rejection of instant claim 49 above, claim 61 of ‘910 further teaches subcutaneous administration. The specification of the instant application acknowledges subcutaneous administration as an example of parenteral administration (paragraph 67), such that the claims of ‘910 teach wherein the administration is parenteral.  
Regarding instant claim 61, claim 59 of ‘910 further teaches wherein the composition is administered once daily. 
Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34, 56-63, and 65 of copending Application No. 16/837,910 (hereafter ’910 or the ‘910 application) in further view of Legler. 

Legler teaches that assessment of a child’s growth is an important part of well-child care (abstract). Legler further teaches that increases in head size disproportionate to a child’s height warrant close attention, and that head size that is disproportionately small compared with the rest of the child’s body are often pathologic and warrant initial evaluation as soon as small head size is identified (p. 7 of Legler document uploaded, sections “Increased Head Size” and “Decreased Head Size”). Legler further teaches that head size is determined by using a measuring tape stretched around the largest circumference of the head from the occipital to the frontal prominences (p. 2 of Legler document uploaded, 1st paragraph). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘910, by assessing the increase in growth velocity by measuring changes in head circumference where the subject is a child, in view of Legler’s teaching that assessment of a child’s growth is an important part of well-child care, and that changes in the child’s proportional head size (as measured by circumference) warrant close attention and require evaluation when identified. 
	 
Claims 31-32, 35, 41-44, 46, 49-50, and 55-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17-18, and 35 of copending Application No. 17/073,828 (hereafter ‘828 or the ‘828 application) in view of Lorget. 
This is a provisional nonstatutory double patenting rejection.
Regarding instant claim 31, claim 35 of ‘828 claims a method of increasing long bone growth, comprising administering a macromolecule capable of releasing a CNP variant comprising a synthetic 
Lorget teaches administration of a 39 amino acid CNP analog (BMN 111) was able to lead to recovery of bone growth in an achondroplasia mouse model (abstract). Lorget further teaches the amino acid sequence of BMN 111 is PGQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (p. 2 of supplemental data, caption for Figure S2; appended at end of uploaded Lorget document), equivalent to SEQ ID NO: 5 of the instant claims. Lorget further teaches that significant improvement in dwarfism was noted after 10 days of treatment in mice given 240 or 800 μg/kg daily after 10 days (p. 1110, 2nd column, bottom paragraph), and wherein long bone length was increased (p. 1112, Fig. 4A caption; also p. 1113, table 1). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘828, by administering at doses that are above 7.5 μg/kg, in view of Lorget’s teaching that doses over this level, such as 240 or 800 μg/kg, were effective at treating dwarfism and increasing bone length in a mouse model. 
Regarding instant claim 32, claim 18 of ‘828 further claims treatment of achondroplasia. 
Regarding instant claim 35, claim 17 of ‘828 further teaches subcutaneous administration of CNP variants. 
Regarding instant claim 41, claim 15 of ‘828 claims a method of increasing growth velocity in a subject in need thereof, comprising administering to the subject a CNP variant, and further teaches wherein the CNP variant may be SEQ ID NO: 145 of ‘828, equivalent to SEQ ID NO: 5 of the instant claims. The claims of ‘828 do not claim wherein the administration is at least 7.5 μg/kg. 
Lorget teaches administration of a 39 amino acid CNP analog (BMN 111) was able to lead to recovery of bone growth in an achondroplasia mouse model (abstract). Lorget further teaches the nd column, bottom paragraph), and wherein long bone length was increased compared to control mice after 10 days of treatment (p. 1112, Fig. 4A caption; also p. 1113, table 1). Because this increase in growth is over the same time period for both vehicle (control) group and treatment groups, it will be appreciated that this increase in growth is also an increase in growth velocity (growth per time). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘878, by administering at doses that are above 7.5 μg/kg in order to increase growth velocity, in view of Lorget’s teaching that doses over this level, such as 240 or 800 μg/kg, were effective at treating dwarfism and increasing bone growth velocity in a mouse model.
Regarding instant claim 42, claim 18 of ‘878 further teaches treatment of achondroplasia.
Regarding instant claims 43-44, the claimed 25% or 40% annualized growth velocity increase, as measured by standing height, is not expressly taught by the claims of ‘878 and Lorget. However, the claimed effects would naturally flow from administering the same CNP variants to the same population in the same amounts as in the instant claims.
MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 


Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
Regarding instant claims 46 and 49, Lorget further teaches that the administration that was effective to treat dwarfism and increase growth velocity as described above was once daily and subcutaneous (p. 1110, 2nd column, bottom paragraph). It would further have been obvious to treat once daily and subcutaneously, given Lorget’s teaching that this CNP variant peptide can be administered effectively by this route and on this schedule.
Regarding instant claim 50, the daily administrations of Lorget are at least about 60 μg/kg per day of the CNP variant peptide (p. 1110, 2nd column, bottom paragraph). It would further have been obvious to treat daily at the claimed range, given Lorget’s teaching that this CNP variant peptide can be administered effectively at this dosage and schedule. 
Regarding instant claims 55-59, the claimed results of administration are not expressly taught by the claims of ‘878. However, the claimed effects would naturally flow from administering the same CNP variants to the same population in the same amounts as in the instant claims.
MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 


Applicant is reminded that chemical compounds and their properties are inseparable. See MPEP 2112.01(II).
Regarding instant claim 60, the claims of ‘878 further teach wherein CNP variants are administered subcutaneously (claim 17). The specification of the instant application acknowledges subcutaneous administration as an example of parenteral administration (paragraph 67), such that the claims of ‘878 further teach wherein the administration is parenteral.  
Regarding instant claim 61, as described in the claim 46 rejection above, the claims of ‘878 in further view of Lorget further teach wherein administration is daily. 

Claims 39 and 53 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17-18, and 35 of copending Application No. 17/073,828 (hereafter ‘828 or the ‘828 application) in view of Lorget, in further view of Pramanick. 
Regarding instant claims 39 and 53, as described above, the claims of ‘828 and Lorget teach the method of instant claim 31, on which instant claim 39 depends, as well as the method of instant claim 41, on which instant claim 53 depends. As described in the claim 35 rejection above, these references also teach wherein the composition is administered subcutaneously. As described in the section “Claim Interpretation” above, this claim is being interpreted as requiring the limitation of “wherein said composition comprises one or more components selected from the group consisting of a buffering agent, an isotonicity agent, a stabilizer, and an anti-adsorbent agent”. The claims of ‘828 and Lorget do not teach wherein the composition comprises one or more of these components. 
nd column, section “Tonicity Agents”). Pramanick further teaches that tonicity adjusting agents can be used to make parenteral drugs isotonic with blood/plasma, to avoid damage to the tissues (p. 69, 1st column, section “tonicity adjusting agents”). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the claims of ‘828 and Lorget, by further including an isotonicity agent when formulating as taught by Pramanick, in order to avoid pain, irritation, and tissue damage when administering subcutaneously.

Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, 17-18, and 35 of copending Application No. 17/073,828 (hereafter ‘828 or the ‘828 application) in view of Lorget, in further view of Legler.
Regarding instant claim 45, as described above, the claims of ‘828 in view of Lorget teach the method of claim 41, on which claim 45 depends. The claims of ‘828 further teach wherein the subject is in the age range of less than 1 to less than 13 years of age (claim 34). The claims of ‘828 do not teach wherein increase in growth velocity is assessed by measuring the recited metrics.
Legler teaches that assessment of a child’s growth is an important part of well-child care (abstract). Legler further teaches that increases in head size disproportionate to a child’s height warrant close attention, and that head size that is disproportionately small compared with the rest of the child’s body are often pathologic and warrant initial evaluation as soon as small head size is identified (p. 7 of Legler document uploaded, sections “Increased Head Size” and “Decreased Head Size”). Legler further teaches that head size is determined by using a measuring tape stretched around the largest st paragraph). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘878 and Lorget, by assessing the increase in growth velocity by measuring changes in head circumference where the subject is a child, in view of Legler’s teaching that assessment of a child’s growth is an important part of well-child care, and that changes in the child’s proportional head size (as measured by circumference) warrant close attention and require evaluation when identified. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.T.H./               Examiner, Art Unit 1647         

/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647